 494DECISIONSOF NATIONALLABOR RELATIONS BOARDGeorge Transfer&Rigging Co.,Inc.andLocal 377,International Brotherhood of Chauffeurs, Team-sters,Warehousemen and Helpers of America andInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Petitioners.Case 8-RC-8645January 18, 1974DECISION AND ORDERUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing 1 was held on various dates from July 18 toOctober 30, 1972, before Hearing Officer Michael E.Temsey. Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, and by direction oftheRegional Director for Region 8, this case wastransferred to the National Labor Relations Boardfordecision.Thereafter, the Employer and thePetitioners filed briefs and requests for oral argu-ment.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.Upon the entire record in this case, the Boardfinds: 21.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepoliciesof the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.33.No question affecting commerce exists con-cerning the representation of employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.The Petitioners seek a unit of all single owner-operators and nonowner drivers of leased equipment,and all direct employee drivers driving any equip-ment throughout the entire system of the Employer.The Intervenor is in agreement with the Petitioners'unit description. The Employer, on the other hand,contends that the unit sought is inappropriate on thebasis that the single owner-operators who leasetractors and trailers to the Company are independentcontractors, that the nonowner drivers are employeesIFraternalAssociation of Special Haulers,Local Union No 100, waspermitted to intervene on the basis of a proper showing of interest2The Petitioners'and the Employer's requests for oral argument areherebydenied,since the record,including the briefs, adequately presents theissues and positions of the parties3We find no merit in the Employer's contention that the Intervenorshould be disqualified from acting as a labor organization because of itsalleged conflict of interest with the Fraternal Association of Steel Haulers(FASH)SeeThe Aetna Freight Lines,Incorporated,194 NLRB 740of the independent contractors, and that the Compa-ny does not employ any drivers directly.The Employer, a Maryland corporation, with itsprincipal office and place of business in Parkton,Maryland, is engaged in the interstate transportationof steel and building products as a common carrierunder license from the Interstate Commerce Com-mission. It operates through 23 terminals, which aremaintained, for the most part, by terminal agents,who are paid on a commission basis. The Employerowns no tractors, but does own about 125 trailers.There are about 300 single owner-operators wholease a tractor, or a tractor and a trailer, to theEmployer, and approximately 26 multiple owneroperators who lease two to six pieces of equipment totheEmployer, and whom the labor organizationsinvolved would exclude.The Employer is authorized to operate as aninterstatemotor vehicle common carrier under aCertificateof Public Convenience and Necessitygranted by the Interstate Commerce Commission. Initsoperations, theEmployer is subject to theInterstateCommerce Act and to the regulationspromulgated by the ICC, and is further subject topertinent regulations of the Department of Transpor-tation (DOT). Under the Interstate Commerce Act, acarrier is permitted to augment its equipment bymeans of leases, but the carrier is not therebyrelievedfrom certain duties and responsibilitiesimposed by that Act.The relationship between the Employer and thesingleowner- (and multiple owner-) operators isbased on the terms of a lease entitled "Motor VehicleLease Agreement."`' The term of the lease is for aminimum of 30 days, and may be terminated byeither party upon 24 hours' notice, or automaticallyby either party's breach of its major provisions. Thelease provides,inter alga,that the owner guaranteestitleto the equipment and warrants that suchequipment "is in good, safe and efficient operatingcondition"; the owner is to submit the equipment tothe Employer for the latter's inspection at the timethe Employer takes possession of the equipment, andperiodically thereafter, as required by the ICC andDOT; the Employer is to pay the owner 62-1/2percent of the total revenue as payment for the use oftheequipment; 5 the Employer retains only thatcontrol thatitisrequired to retain under the4This leaseis a tractor lease.Thereis also a trailer lease.A single owner-operatorwho leasesbotha tractor and a trailer must execute both leases.5The trailer lease providesfor 12-1/2 percent of the gross revenue aspaymentfor the use of the trailerWhen equipment is detained at the pointof loading or unloading,the Employer bills the shipper for"detention time,"which,when paid,is transmitted to the owner of the rig in full(not to anyemployee-driver of the owner,as the dissent herein implies) The leases alsoprovidefor an alternativeto thepercentage computation-"a fixed sumagreed uponby the parties "This agreed sum is the means of payment when208 NLRB No. 25 GEORGE TRANSFER & RIGGING CO., INC.applicable laws and regulations and does not controlthemanneror method by which the owner or theowner's employees perform the work: the owner is tooperate the leased equipment himself, and anyperson hired by the owner is considered to be anemployee of the owner, and is under the directionand control of the owner and paid by the owner; andthe owneris toprovide workmen's compensationinsurancefor his drivers.The lease further provides that the owner agrees todeliver cargo consigned to his vehicle "with reasona-ble diligence, speed and care," and the owner isresponsible for any customerclaimsresulting fromcargo shortage, cargo damage, or delay. Under thelease,the owner must pay all equipment operatingcosts, including- (a) fuel, oil, tires, and all othernecessary accessories; (h)maintenancecosts andrepairs; (c) all taxes andassessments, etc., arising outof obligations to the owner's employees; (d) alllicenses andtaxes required for the equipment; (e) all,finesand penaltiesarisingout of use of theequipment; (f) bobtail and deadheadinsurance; (g)comprehensive insurance (fire, theft, and collision);and (h) all other expenses necessary for the operationof the equipment. It is further stated that theEmployer may sublease the equipment to authorizedmotor carriers pursuant to the ICC regulations, butthat the owner is to receive his portion of anypayments received by the Employer; 6 and thatwhenever the applicable law and regulations imposejoint liability upon the Employer and the owner, theowner agrees to indemnify the Employer for anysuch liability, and the Employer agrees to providepublic liability, property damage, and cargo insur-ance where the law imposes liability on it.All new drivers, whether they be owner-operatorsor persons hired to drive their equipment, arerequired to complete a company application, afterwhich they must attend an orientation program for aperiod of up to a maximum of 5 days at theEmployer'sterminalatBedford,Pennsylvania.7Their equipment is inspected,8 and the Employerchecks the driver's employment record, his character,and his credit. All expenses of theorientationprogram, except food, are paid by the driversthemselves.The record reflects that the pay and conditions ofemployment of the nonowner drivers are a matter ofagreementbetween them and the owner-operators .9the owner-lessor requires a sum larger than the specified percentage to bepersuaded to take a low-revenue load or a load destined for a point deemedinconvenient or onerous by the owner-lessor.GThe record shows that the Employer subleases equipment under thisprovision only on an occasional basis.7Both the application and the orientation program are required by eitheriCC or DOT regulations. Drivers are also required to pass a physicalexamination and thereafter submit to such an exam on an annual basis495The Employer does not withhold any Federal orstate income taxes or social security taxes, nor does itcover their unemployment compensation or work-men's compensation.Owners and their driversreceiveno vacation or holiday pay from theEmployer, and do not participate in welfare plans orother Employer benefits enjoyed by the Employer'ssalaried employees. However, owner-operators them-selves can participate in a self-employment insuranceand retirement program, and the Employer will,upon authorization, make the necessary deductionsfrom their revenue and forward the deductions to theappropriate insurance company. The record furthershows that the Employer does not purchase equip-ment for lessors, or assist the lessors in the acquisi-tion of any equipment, and does not guarantee anyof the financing. The Employer does not makepersonal loans to the lessors, but lessors may securean advance of up to 50 percent of the gross revenueof any load. However, that advance is deducted fromthe settlement check following the trip.The owner-operator is free to accept or reject anyshipment offered to him. In the event he rejects thecargo, he is immediately offered another shipment,which he may accept or reject, and he is notdisciplined for his refusal to accept. The Employerdoes,however, prohibit "trip leasing," i.e., thepractice whereby drivers solicit freight on their own,but this is done, according to the Employer, to avoidpossible conflict with ICC regulations which statethat leases "shall provide for the exclusive posses-sion, control and use of equipment" by the lessor forthe duration of the lease. Moreover, the Employerclaims that there is no reason to allow trip leasingbecause it has more freight than it can move. Thus,there is always a load that a driver can pick up at anearby terminal of the Employer, if he desires, sothat there need be no occasion for a driver to returnwith an empty trailer unless he chooses to do so.Owner-operators decide how often and how manyhours they will work, and some may drive as few as10 hours a week and others may drive the Federalmaximum of 60 hours per week. The owner-opera-tors are free to select the routes they travel and todetermine where to park their tractors when not inuse.While the tractor carries the decal of theEmployer, as required by the lease agreement, thetractors are not required to be painted a particularcolor, nor do the drivers wear any special uniform.s In order tocomply withvarious DOT regulations requiring systematicequipment inspections, the Employer requires its lessors to have theirequipment inspectedevery 30 days.free of charge. either at a companyfacility ora subcontracted inspection station. Any repairs needed are takencare of bythe lessors at their expense at their choice of repair facilities.9The owneralso decides whether toemploydrivers, how many toemploy, and which driver shall drive on any given trip-all without thenecessityof any approval by the Employer 496DECISIONSOF NATIONALLABOR RELATIONS BOARDAnd if the driver is delayed at pickup or destination,theEmployer bills the customer for the expense,which is described as "detention" time. Subsequent-ly, the lessor is fully reimbursed by the Employer forsuch time.The Employer is required to adhere to certainsafety requirements of the Department of Transpor-tation.To this end, it employs six field safetyinspectors, who engage in spot checks of vehicles onthe road to insure proper use and operation of theequipment such as that all doors, tailgates, andtarpaulins are secure. It is also required to keep an"accident register" of recordable accidents which itreviews annually. Furthermore, once a year, theEmployer sponsors a family style picnic, at whichtime it awards safety bonuses to those drivers whohad no accidents during the preceding year. Thebonus amounts to one-half percent of the driver'sannual gross revenue. The Employer also pays aproductivity bonus to the owner of the equipment,computed on the basis of 1-1/2 percent of the annualgross revenue generated by their particular piece ofequipment.Occasional safetymeetings are heldduring the year, but attendance at these meetings isstrictly voluntary. The lease will be terminated by theEmployer because of a drinking or drug problem ofthe driver, or if the driver has three major accidentsin a period of 2 years.The lease, as noted heretofore, requires the lessorto carry comprehensive insurance (fire, theft, andcollision), and "bobtail" (driving a tractor withouttrailer) and "deadhead" (returning with an emptytrailer) insurance. The Employer, under ICC regula-tions,has to carry cargo and equipment liabilityinsurance, but cargo is covered by the Employer'sinsurance only while the lessor is transporting it, andthe equipment is covered by its liability insuranceonly while it is en route to the shipper, duringdelivery, and on return trips. The Employer is notrequired to, and does not, carry collision insurance.In determining whether an individual is an employ-ee or an independent contractor, the Board hasconsistently applied the common law right-of-controltest.Under this test, an employer-employee relation-ship exists when the employer reserves the right tocontrol not only the ends to be achieved, but also themeans to be used in achieving such ends. On theother hand, where control is reserved only as to theresult sought, an independent contractor relationshipexists.The Board has made it clear that theapplication of the test is not a "perfunctory exercise,"but demands a balancing of all the evidence relevantto the relationship. 10After balancing the pertinent factors in this case,we find that the owner-operators are independentcontractors rather than employees. Although suchfactors as (1) the overall effect of the degree ofcontrol over equipment and personnel required byFederal regulation of motor carriers, including theeffect of certain lease provisions which appear topreserve to the Employer a degree of controlconsistentwith the ICC and DOT rules andregulations; (2) the fact that the Employer unilateral-ly sets the rates of compensation for lessors; and (3)the fact that the Employer does not permit theowner-operators to trip lease their equipment toother carriers appear to favor a finding that anemployer-employee relationshipexists,they do not,in our opinion, establish that the Employer controlsthemeans by which the owner-operators performtheirday-to-day transport duties under the leaseagreements.I" To the contrary, the following factorsconvince us that the controls exercised by theEmployer relatesolelyto results to be achieved underthe leases, and that an employer-employee relation-ship has not been established: (1) The owner-operators exercise a very substantial degree offreedom in scheduling the use of their equipment, asreflected by the fact that they determine what daysand hours to work, what routes to use, where to haverepairsmade and purchase fuel, and where to parktheir tractorswhen not in use; (2) the owner-operators are free to refuse loads without penalty,and free to select their own routes; (3) the owner-operators decide whether to hire or fire a driver, whatwork rules to impose on their drivers, and what ratesof pay and fringe benefits the drivers will receive; (4)the owner-operators pay virtually all the costs ofoperation and maintenance of the equipment; (5) theowner-operators are subject to only minimal day-to-day supervision or control by the Employer; (6)lessorsand their drivers do not participate inEmployer benefits and the Employer makes no loansto the lessors other than an advance up to 50 percentof the gross revenue of current shipment, which isdeducted from the settlement check for that trip; and(7) the entrepreneurial nature of the owner-operator'smodus operandiis reflected by the fact that he is anindividual with a substantial capital investment inequipment, which he purchases without any assist-ance from the Employer, and which he then utilizesto produce income for himself.In view of the foregoing, we conclude that thesingle owner-operators are independent contractors,10NationalFreight, Inc, Federal Freight,Inc,andSunTransportation,I1Conley Motor Express, Inc,197 NLRB 624Inc,153 NLRB 1536,1538-39. GEORGE TRANSFER & RIGGING CO., INC.and that the nonowner drivers are employees of theindependent contractors rather than of the Employ-er.12In view thereof, and the fact that there are noemployees driving directly for the Employer, we shalldismissthe petition.ORDERIt ishereby ordered that the petition herein be, andit hereby is, dismissed.MEMBERSFANNING AND JENKINS, dissenting:The Employer is a multimillion dollar corporationwith itsmain office in Parkton, Maryland. It isengaged in the business of hauling over-the-roadsteel and other freight in an area of approximately300,000 square miles, including nine Middle AtlanticStates,New England, and the Carolinas. To servicethis interstate transportation system the Employermaintains23 terminals, manned by dispatchers, whoassign freight to be picked up and delivered toconsignees by some 500 drivers. These drivers are theonly persons who perform revenue-producing serv-icesfor the Employer. The Employer contends,however, that they are not employees of George, butmerely independent contractors or employees ofindependent contractors, who have leased equipmenttoGeorge. The Employer takes the position that itsonly employees are executives and support person-nel, such as administrators, inspectors, and clericals.This would suggest that the Interstate CommerceCommission and the Department of Transportationhave issued licenses to the Employer as a sort ofbooking agent, an intermediary between personsseeking to have goods transported in interstatecommerce and those persons, drivers, who actuallydo the transporting.In our opinion, the record does not support theEmployer's position. On the contrary, it seems clearfrom the voluminous testimony and the extensiveexhibits in this case that George, and George alone,not the individual driver or the owner of leasedequipment, is legally and operationally responsiblefor the critical means and methods whereby freightentrusted toGeorge is moved from shipper toconsignee. This responsibility includes the essentialprocedures to assure the safety of the drivers, theirvehicles, the cargo, and the public.Stringent rules, rigorously enforced by the Employ-er,determine who is to drive vehicles for George,how those vehicles are to be driven and maintained,12ConleyMotor Lxpress.Inc, supra,andFleet Transport Company, Inc,196 NLRB 436We note that other governmentalagencies, such as theIRS, the State ofMaryland,and the Stateof Kentucky, have allruled that the relationshipbetween theEmployer andthe lessors is one of independent contractor, notemployer-employeeWe furthernotethat the only driverwho testifieddescribedhow he and others formeda partnership and, eventually, a497and specific procedures the driver must follow in theperformance of his driving function. Every applicantfor a driver's job on one of the Employer's leasedvehiclesmust file anapplication with the Employer,answering questions with respect to his residence,family status, character, accident and driving record,and references.The answers are all subject toinvestigation by George or its agents. A driver is notpermitted to drive for George until he has attendedan "orientation course" at the Employer's Bedford,Pennsylvania. safetyterminal.There he is given awritten examination in which he is required toanswer 30 questions from a list of 100 provided bytheDepartment of Transportation. The formalorientation program lasts about 1-1/2 days. Duringthisperiod the applicant is indoctrinated into the"George system." George's inspector takes him on aroad test with a tractor and loaded trailer todetermine if he can, in fact, handle the equipment tothe satisfaction of the Employer. He is instructed onthe method of installing tarp over his cargo, which isrequired even if he is carrying junk steel. He isinstructed on loading procedures and distribution ofweight in conformance with George's rules andgovernment regulations. His vehicle must be inspect-ed every 30 days by one of George's inspectors or atan inspection station authorized and paid by George.He himself must check his vehicle for safetyproblems before every run and include this informa-tion in his daily log, which he is required to keep.Every day he submits the log for the previous day toGeorge's terminal manager where, after review, it istransmitted to the main office where it is dailyreviewed again by George's safety department.Drivers are required to have a medical examinationonce every 24 months. The Employer will notify thedriver that his medical certificate is expiring and if,after several notices, the driver fails to report for hisexamination, as directed, the dispatcher at thedriver's terminalwillbe told not to load thatparticular driver.Drivers are on notice that they may be stopped atany time on the highway, at a terminal, or parking lotby one of George's inspectors, who are there to checkthe condition of the rig and the driver's performanceof his job. Inspectors have the authority to and dodetermine whether the driver or his vehicle consti-tutes a safety problem and may take a driver off histractor or, if the problemis seriousenough, cancelhis lease on the spot. Every vehicle leased to GeorgeDelaware corporationto carry ontheirbusiness relationship with theEmployer-acts whichclearly havethe flavor of an independent businessrelationship,rather than of the traditionalemployer-employeerelationshipThe totalityof the entire record persuades us that,while the matter is by nomeanswhollyfreefrom doubt,the preponderence of the evidencesupportsour conclusion that the relationship here is one of independent contractorrather than employer-employee 498DECISIONSOF NATIONALLABOR RELATIONS BOARDmust show the insignia and decal of the GeorgeTransfer & Rigging Co., Inc. George, and Georgealone, has the right to sublease the equipment for areturn load. Drivers, whether or not owners of theirequipment, are absolutely prohibited from seeking areturn load. If a load is not available throughGeorge, they must return with an empty trailer. Thegeneral rule in the George system is that a driver whohas had three major accidents in 2 years will have hislease terminated. Drivers are warned by teletype ofdangerous conditions on the road such as a danger-ous hill, steep grades or slippery spots, and severeaccidents.By computerizing terminal and driveridentification numbers the Employer is informed atall times where a particular driver and his load is orshould be.The Employer has a dual incentive system toencourage its drivers to drive safely and to maximizetheir production. In addition to their regular percent-age, they are granted one-half percent of the grossrevenue they have produced in 1 year if they havehad no chargeable accident or monetary losses. Thisbonus is paid at the annual "George family picnic"where they and their families are entertained. Driversare also granted a production bonus of 1-1/2 percentof their gross yearly revenue. This bonus is paid atthe end of March. Drivers are not required to run therisks of some normal business losses. For example, ifa driver is unreasonably detained with a load he willbe paid an hourly rate known as "detention time."The consignee or consignor is billed by George forthis amount, which is then passed to the driver withno deduction by George.13 Drivers are paid anadvance of about 50 percent of their anticipatedearnings for a particular run. In the event of anemergency, involving a breakdown or necessaryrepairs on the road, the Employer may provide thedriver with a second advance to take care of theemergency.The Employer may also negotiate apremium out of its own percentage to move astranded load of freight by dispatching a seconddriver to take a tractor out to the disable vehicle.Thus, it is George, not the driver, who assumes finalresponsibility for the movement of freight under itsname as, indeed, Federal regulations require. In theevent a shipper or consignee does not pay George,the driver will still get paid for hauling that particularload, presumably an amount equal to the percentagehe would have received had George been paid in thenormal course of business. It would seem clear,however, that payment of such an amount is in thenature of a reimbursement for services performed for13Obviously,the payment of detention time by George is made to thosedrivers operating under a percentage agreement who would not otherwisebe reimbursed for time lost It should be equally apparent that driversoperating on an hourly or salary basis would not lose pay as a result ofGeorge rather than a percentage of the tariff paid bythe customer.Impoliteness to customers or altercations withother drivers are investigated by George and, ifGeorge is not satisfied with the conduct of the driver,his lease may be terminated or the owner of hisequipment notified that the driver's reference hadbeen removed from George's system so that he mayno longer drive a tractor leased to George.The Employer has a fleet liability insurance policycovering all vehicles in its service. This policy alsocovers cargo insurance while the cargo is transportedunder George'sname.The Employer pays "thirdstructure taxes" imposed on George by variousStates on the basis of miles traveled in the State or ona tonnage or axle-load basis. To take advantage ofcreditsgivenby these States for taxes paid ongasoline George asks its drivers to purchasegasolinein such States and to submit the receipts to George.From the foregoing evidence it is obvious thatGeorge exercises detailed control and supervisionover the drivers who haul freightunder its name.Applying the common law right-of-control test tothis relationship, we must conclude that George hasreserved to itself not only the right to control theends to be achieved but the means whereby thedrivers perform their driving duties.It is irrelevant, inour view, that some of the rules enforced by Georgeemanate from the Interstate Commerce Commission,theDepartment of Transportation, or other govern-ment agencies.For, surely, as this record shows, thedrivers controlled by George are not underthe aegisof those agencies, but under the complete andoperative authority of George, subject to losing theiremployment at the will of George.We find most unpersuasive the majority's list offactors on which they rely in finding that thesedrivers are independent contractors. The fact that adriver may elect not to work on a particular day or aparticular run is hardly an indication of the Employ-er's lack of control on the days and runs when hedoes work. Nor does the fact that the owner of theleased vehicle pays for its repair and decides where topark it have any substantial impact upon theEmployer's right to control the vehicle and the driveron or off the road. While the route to travel may bethe driver's choice,thisprerogativeloses itssignifi-cance since it is obvious thatthere arevery fewinterstate routes from which to choose and theinterestsof the driver and the Employer in thisrespect are precisely the same. Owners of equipmentmay offer an applicant to the Employer as drivers ofbeing unreasonably detained However, in that case the owner of the rigwould normally be the one to lose but for the payment of detention time Inboth instances George assumes responsibility for the actual cost of the laborof driving in its transportation business GEORGE TRANSFER & RIGGING CO., INC.499their tractors, but there can be no doubt on thisrecord that no driver is employed on a vehicle leasedto George unless and until he is approved by Georgeand no driver continues in that capacity if Georgedisapproves of his employment. With respect to themethod of reimbursing the driver for his services, thisisan immaterial factor in assessing the degree anddepth of the Employer's actual control over themeansofdriverperformance.Contrary to themajority, the Employer does tell the drivers topurchase gasoline in States offering a credit to theEmployer for mileage and axle-load taxes. We mustalso disagree with the majority, on the basis of theevidence set forth above, that the owner-operatorsare subject to "only minimal day-to-day supervisionor control by the Employer."For these reasons we find that all drivers of tractorsleased to George and under its control are employeeswithin the meaning of the Act and we dissent fromthe majority's contrary conclusion.